Broyles, 0. J.
The accused was convicted of the larceny of a bale of cotton. In his motion for a new trial he alleged that the court erred in charging on the subject of confessions, for the reason that the charge was not authorized by the evidence. The nearest approach to the showing of a confession by the defendant was testimony that he admitted that his truck hauled the stolen bale of cotton, but that he also stated in the same conversation that his brother-in-law had possession of the truck, that he (defendant) was not in the truck and knew nothing about it, “and claimed that when he was arrested.” This evidence did not show a confession, but showed at most an incriminatory admission only. “There being no proof of a plenary confession by the accused, but, *241at most, evidence only of incriminatory admissions, it was sncb an error to charge the law relating to confessions as to require the grant of a new trial. These incriminatory admissions are not conclusive; and proof of inculpatory admissions will not authorize a charge upon the subject of confessions.” Porter v. State, 11 Ga. App. 246 (74 S. E. 1099). In the instant case the verdict was not demanded by the evidence, and the charge complained of requires another hearing of the case.
The other alleged errors complained of in the motion for a new trial, if errors, are not likely to recur on another trial, and are not passed upon.

Judgment reversed,.


MacIntyre and Guerry, JJ., concur.